TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00784-CV


                                   Thomas Florence, Appellant

                                                 v.

                   Ken Paxton, Attorney General of the State of Texas, Appellee


            FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-17-000897, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


                                            ORDER


PER CURIAM

                Appellant Thomas Florence has filed a notice of appeal from a judgment signed

September 20, 2017. Appellant, however, previously was designated a vexatious litigant by orders

signed by the Wichita County District Court on September 1, 2017, and September 7, 2017. See

Order Declaring Plaintiff Vexatious, Florence v. Warden Franco, No. 186,279-B (Wichita Cty.

Dist. Ct. Sept. 7, 2017); Order Declaring Plaintiff Vexatious, Florence v. Cox, No. 185,691-A

(Wichita Cty. Dist. Ct. Sept. 1, 2017); see also Tex. Civ. Prac. & Rem. Code § 11.101(e) (“A

prefiling order entered under Subsection (a) by a district or statutory county court applies to each

court in this state.”).

                A vexatious litigant must comply with the procedures set forth in Chapter 11 of the

Texas Civil Practice and Remedies Code as a prerequisite to filing “new litigation,” including

obtaining permission from the appropriate local administrative judge to file an appeal. See Tex.
Civ. Prac. & Rem. Code §§ 11.001(2) (“Litigation” means a civil action commenced, maintained, or

pending in any state or federal court.”), .102 (generally prohibiting vexatious litigant from filing

“new litigation” without permission from local administrative judge), .103 (generally prohibiting

clerk of court from filing “litigation, original proceeding, appeal, or other claim presented, pro se,

by a vexatious litigant subject to a prefiling order under Section 11.101 unless the litigant obtains

an order from the appropriate local administrative judge described by Section 11.102(a) permitting

the filing”); Johnson v. Hughey, No. 06-12-00079-CV, 2012 WL 4761546, at *1 (Tex. App.—

Texarkana Oct. 5, 2012, no pet.) (mem. op.). The appropriate local administrative judge with

respect to the filing of this appeal is:


The Honorable Lora Livingston
261st District Court
Travis County Courthouse
P. O. Box 1748
Austin, Texas 78767.


                Accordingly, this appeal is immediately stayed. This Court orders appellant within

thirty days of the date of this order to demonstrate to this Court that he has obtained permission

from the local administrative judge to file this appeal. If he fails to comply with this order within

30 days of the date of this order, this Court will dismiss the appeal for want of jurisdiction.

                It is ordered on February 2, 2018.



Before Justices Puryear, Pemberton, and Bourland